EXHIBIT 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with the Quarterly Report of ContinuityX Solutions Inc. (the "Company") on Form 10-Q, for the fiscal quarter ended March 31, 2012,as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, David Godwin, Principal Accounting Officer of ContinuityX Solutions Inc., certify, pursuant to 18 U.S.C. ss.1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to the best of my knowledge: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:October 26, 2012 By: /s/David Godwin David Godwin Principal Accounting Officer
